



Exhibit 10.2
                                            
FIRST AMENDMENT
TO AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This First Amendment (the “Amendment”) to that certain Employment Agreement
(Amended and Restated) made and entered into effective as of August 7, 2015, by
and between Sprint Corporation, a Delaware corporation, on behalf of itself and
any of its subsidiaries, affiliates and related entities, and Raul Marcelo
Claure (the “Agreement”) is entered into and effective as of January 4, 2018.
Certain capitalized terms shall have the meaning ascribed to them in the
Agreement.
WITNESSETH:
WHEREAS, it is contemplated that the Company will hire Michel Combes as the
President and Chief Financial Officer of the Company and as a result the
Executive will relinquish the title of President; and
WHEREAS, in order to effectuate the title change the Executive and the Company
desire to amend the Agreement as provided herein.
NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the Company and the
Executive hereby agree that Sections 3(a) and 30(aa) of the Agreement are
amended as follows:
1. Section 3(a) is hereby amended in its entirety to read as follows:
3. Position and Duties of the Executive.
(a)    During the Employment Term, the Executive shall serve as the Chief
Executive Officer of the Company and shall have such duties and authorities
consistent with such position as are customary for the position of chief
executive officer of a company of the size and nature of the Company, and such
other duties and authorities as shall be reasonably determined from time to time
by the Board of Directors of the Company (the “Board”) consistent with such
position and agrees to serve as an officer and/or be an employee of any
Subsidiary as may be reasonably requested from time to time by the Board or any
committee of the Board. In his capacity as Chief Executive Officer of the
Company, the Executive shall report only to the Board and shall be the highest
ranking senior officer of the Company. During the Employment Term, all employees
of the Company and its Subsidiaries shall report, directly or indirectly, to the
Executive. The Company will throughout the Employment Term nominate the
Executive for election to the Board by the Company’s shareholders at all future
annual shareholders’ meetings and any special shareholder meeting at which
members of the Board are elected.    
        
2.    Section 30(aa) is hereby amended to the extent set forth below:
“Good Reason” is hereby amended by adding at the end thereof the following
sentence:
The Company and Executive agree and confirm that the relinquishment of the
President title shall not constitute Good Reason for purposes of this Agreement.





--------------------------------------------------------------------------------







                    
SPRINT CORPORATION
/s/ Ismat Aziz                        
By: Ismat Aziz, Chief Human Resources Officer
                        


EXECUTIVE
/s/ Raul Marcelo Claure                
By: Raul Marcelo Claure







